Name: Commission Regulation (EC) No 1209/2001 of 20 June 2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  Europe;  regions of EU Member States;  economic geography
 Date Published: nan

 Avis juridique important|32001R1209Commission Regulation (EC) No 1209/2001 of 20 June 2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 165 , 21/06/2001 P. 0015 - 0017Commission Regulation (EC) No 1209/2001of 20 June 2001derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Articles 38(2) and 47(8) thereof,Whereas:(1) Events involving bovine spongiform encephalopathy (BSE) have provoked a serious loss of consumer confidence in the safety of beef and veal. This has led to a sharp drop in beef consumption and a significant decline in prices. The subsequent outbreak of foot-and-mouth disease has further complicated the situation. Under these circumstances, although the situation appears to be improving slowly, the market for beef and veal is still disrupted and there is a risk of continuing instability.(2) In view of the market situation described above and to improve the effectiveness of the measures to be taken, additional products should be accepted into intervention, as provided for by Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as last amended by Regulation (EC) No 1082/2001(3), carcases of animals which exceed the maximum weight currently permitted and which have had to be kept for a longer period than usual due to low demand should be accepted and, finally, the increase to be applied to the average market price in order to calculate the maximum buying-in price should be adjusted temporarily to take account, in particular, of increased costs and reduced receipts in the sector.(3) Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom(4), as last amended by Regulation (EC) No 1176/2000(5), adopted special measures for bovine animals reared in the United Kingdom which are more than 30 months old. Those measures comprise the slaughtering and subsequent destruction of such cattle. Castrated animals from the United Kingdom exceeding that age are not therefore eligible for public intervention. Moreover, Commission Decision 2000/764/EC(6) on the testing of bovine animals for the presence of bovine spongiform encephalopathy, as amended by Decision 2001/8/EC(7), requires all bovine animals over 30 months of age subject to normal slaughter for human consumption to be examined by one of the approved rapid tests listed in Annex IV(a) to Commission Decision 98/272/EC(8) as from 1 July 2001 at the latest. Animals that have not been subject to those tests may not therefore be accepted into public intervention with a view to subsequent disposal on the market.(4) In order to permit intervention to play a full role faced with this serious market situation, the acceptance into intervention of forequarters should also be authorised, with the price being derived from the carcase price, and some rules on taking over quarters should be laid down.(5) In order to deal with the further disturbance of the market which may result from the entry onto the market of substantial numbers of male store animals originating in the Community, which have been kept on their holdings of origin due to a lack of demand and for which these holdings no longer have fodder, the necessary support measures should be adopted under Article 38 of Regulation (EC) No 1254/1999 and buying-in of the carcases of such animals permitted. Moreover, to prevent the buying-in of animals which are almost finished, a limit should be placed on the weight of eligible carcases under these arrangements. Since cattle of the breeds listed in Annex I to Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(9), as last amended by Regulation (EC) No 192/2001(10), are not considered as belonging to a meat breed, they should not be eligible for this type of intervention. To avoid granting aid twice, a mechanism should be introduced making full payment of the buying-in price conditional on the producer not having applied for the special premium referred to in Article 4 of Regulation (EC) No 1254/1999 for the animal concerned. Finally, further additions to or derogations from the normal intervention scheme as laid down by Regulation (EC) No 1254/1999 are also needed.(6) Consequently, Regulation (EC) No 562/2000 should be derogated from.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. Notwithstanding Article 4(1) of Regulation (EC) No 562/2000, the additional products which may be bought into intervention shall be as follows:- category A, class O2 and class O3,- Ireland: category C, class O4,- United Kingdom - Northern Ireland: category C, class O4.2. In derogation from or in addition to Article 4(2) of Regulation (EC) No 562/2000:(a) the following may not be bought into intervention:(i) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old;(ii) in the other Member States, carcases and half-carcases of castrated animals which are more than 30 months old and which have not been subjected to one of the approved rapid tests listed in Annex IV(a) to Decision 98/272/EC;(b) five-rib forequarters obtained using a straight cut from the carcases or half-carcases referred to in Article 4(2) of Regulation (EC) No 562/2000; the price of forequarters shall be calculated by applying the coefficient 0.80 to the carcase price.3. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, for the third quarter of 2001 the maximum weight of the carcases referred to therein shall be 380 kg.4. Notwithstanding Article 16(2) of Regulation (EC) No 562/2000, the delivery period for the last tendering procedure in July 2001 shall end on 31 August 2001.5. Notwithstanding Article 17 of Regulation (EC) No 562/2000, where only forequarters are taken over, to be accepted by the intervention agency these must be presented together with their corresponding hindquarters so that the maximum weight, presentation and classification of the carcases from which they originate can be verified.However, where preliminary inspection of the forequarters and hindquarters has been conducted under the conditions referred to in paragraph 3 of the above Article, the forequarters accepted during that inspection may be presented without their hindquarters to be definitively taken over at the intervention centre after being transported there in a sealed means of transport.6. Notwithstanding Article 36 of Regulation (EC) No 562/2000:(a) in the case of tendering procedures under Article 47(3) of Regulation (EC) No 1254/1999, the amount to be added to the average market price shall be EUR 14 per 100 kg carcase weight;(b) in the case of tendering procedures under Article 47(5) of Regulation (EC) No 1254/1999, the amount to be added to the average market price shall be EUR 7 per 100 kg carcase weight.7. Buying-in under Regulation (EC) No 562/2000 and this Regulation shall also be opened for carcases and half-carcases of male animals of Community origin under 12 months old in category A and under 14 months old in category C.In this case:- the animals shall be of breeds not listed in Annex I to Regulation (EC) No 2342/1999,- the carcase weight shall be between 140 and 200 kg and carcases shall not show any deformities or anomalies of weight vis-Ã -vis the age of the animal,- where the carcases and half-carcases presented for intervention are of animals at least nine months old, the buying-in price to be paid to the successful tenderer shall be reduced by EUR 68 per half-carcase delivered. However, where proof is provided that no special premium has been applied for in respect of the animal concerned, that reduction shall not apply,- the price offered shall be without reference to product quality,- Article 13(3) of Regulation (EC) No 562/2000 shall apply to buying-in as referred to in this paragraph. However, the coefficients laid down may be different from those laid down under that Article for other products bought in,- the following provisions of Regulation (EC) No 562/2000 shall not apply:(a) Article 4(3)(b) and (c), with the exception of those concerning the markings indicating the category and the slaughter number,(b) Article 18(3),(c) Article 20 in the case of animals under 12 months old,(d) Article 36,(e) the information in Annex II relating to the classification of products.Moreover, with respect to products purchased under this paragraph:- notwithstanding Article 11(5)(a) of Regulation (EC) No 562/2000, tenders must relate to at least 5 tonnes,- when notifying tenders to the Commission, the intervention agencies must specify the quantities concerned,- such products shall be stored separately, by tendering procedure or by month of storage, in easily identifiable lots,- the notifications provided for in Article 31(1), (2), (3) and (4) of Regulation (EC) No 562/2000 shall be sent separately from those required for other intervention products.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to tendering procedures opened during the third quarter of 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 149, 2.6.2001, p. 19.(4) OJ L 99, 20.4.1996, p. 14.(5) OJ L 131, 1.6.2000, p. 37.(6) OJ L 305, 6.12.2000, p. 35.(7) OJ L 2, 5.1.2001, p. 28.(8) OJ L 122, 24.4.1998, p. 59.(9) OJ L 281, 4.11.1999, p. 30.(10) OJ L 29, 31.1.2001, p. 27.